DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. Amendments made to the current set of claims, including the addition of new claim limitations, “wherein the control system is programmed to add a concentrate from the at least one ion concentrate source to fluid exiting the storage container”, to independent Claim 1 and a similar limitation to independent Claim 22, have changed the scope of the claimed invention. The Examiner finds that a slight modification of the previous prior art rejection reads upon the claimed invention.
On pages 8-12 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues against the previous prior art rejection.  Applicant summarizes the claimed invention and then argues against previous primary reference Hoffman, (US 2010/0312172).  Applicant summarizes the invention of Hoffman, and concludes that Hoffman “does not teach any water purification module between connector 33 and the storage container 57”, so the system cannot be used to store purified water, only to store used peritoneal dialysate.  Here, the Examiner takes the position that in the initial cycle of conducting peritoneal dialysate, fresh tap water is added to storage container 57, (Tap Water is added to Container 57 at beginning of cycle, indicating a water source, and See Figures 5 & 12, and See paragraphs [0091], [0092] & [0126]), and flows through a sorbent cartridge, which is considered a water purification module, (Sorbent Cartridge 64, See Figure 12, and See paragraphs [0126] & [0127]).  The Examiner concludes in the initial cycle here that water is stored in storage container 57, finding Applicant’s argument here unpersuasive.  Furthermore, the Examiner notes that previous secondary reference Kruger et al., (“Kruger”, US 5,312,547) additionally discloses the feature of water passing through a water purification module and then entering a storage container where the purified water is stored, (Water from Source 12 passes through Prefilter 13 and Reverse Osmosis Device 22, and passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger),
Applicant then argues that previous secondary references Peabody, (US 4,747,822), Jansson, (WO 00/57935), and Burbank, (US 20140018727), used in prior art rejections for dependent claims, do not make up for the alleged deficiencies of Hoffman.  Applicant does not provide any arguments against these references for what they were relied upon to disclose.  As a result, these remarks are considered moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 16, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a concentrate” on line 32 of the claim.  It is not clear if this limitation is the same limitation as “an ion concentrate” as on line 11 of the claim or if it is a different limitation altogether.  Examiner interprets it to be the same.
Claim 1 recites the limitation “fluid” on line 33 of the claim.  It is not clear if this limitation is the same limitation as “fluid” as on line 15 of the claim, or if it is a different “fluid” limitation.  Examiner interprets it to be different.
Claim 16 recites the limitation “a combination thereof” but it would be unclear how a combination of “a UV light source positioned downstream of at least one ultrafilter” and “at least two ultrafilters” would manifest, for example, if there are “one or two” ultrafilters required, and if the “UV light source” has to be downstream of “two” ultrafilters or just one of the ultrafilters total.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 12, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375), as evidenced by, (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Micheli, (US 8,815,095).
Claims 1-3, 12 & 17 are directed to a system, an apparatus type invention group.
Regarding Claims 1-3, 12 & 17, Hoffman discloses a system, comprising: 
a water source, (Tap Water is added to Container 57 at beginning of cycle, indicating a water source, and See Figures 5 & 12, and See paragraphs [0091], [0092] & [0126]); 
a peritoneal dialysate generation flow path; wherein the peritoneal dialysate generation flow path is fluidly connectable to the water source, (Peritoneal Dialysate Flow Path is defined by lines connecting the various elements such as Container 57 and Sorbent Cartridge 64, etc., See Figure 12, and See paragraphs [0126] & [0127]); 
one or more peritoneal dialysate regeneration modules fluidly connectable to the peritoneal dialysate generation flow path, (Sorbent Cartridge 64, See Figure 12, and See paragraphs [0126] & [0127]); 
a concentrate source fluidly connectable to the peritoneal dialysate generation flow path; the concentrate source containing one or more solutes; (Glucose Solution Pump 53/Cartridge 73, and Electrolyte Solution Pump 54/Cartridge 74, See Figure 12, and See paragraphs [0127] & [0051]); and 
a sterilization module fluidly connectable to the peritoneal dialysate generation flow path, (Sterilizing Filter 50, See Figure 12, and See paragraphs [0127] & [0118]);
wherein the concentrate source comprises at least one ion concentrate source containing at least one ion concentrate; and at least one osmotic agent source, (Glucose Solution Pump 53/Cartridge 73, and Electrolyte Solution Pump 54/Cartridge 74, See Figure 12, and See paragraphs [0127] & [0051]), with a first osmotic agent source consisting essentially of a glucose and/or dextrose solution, (Glucose Solution Pump 53/Cartridge 73, and Electrolyte Solution Pump 54/Cartridge 74, See Figure 12, and See paragraphs [0127] & [0051]); and further comprising a concentrate pump positioned between the at least one ion concentrate source and the peritoneal dialysate generation flow path for controlled addition of fluid from the at least one ion concentrate source to the fluid line of the peritoneal dialysate generation flow path, (Electrolyte Solution Pump 54 between Cartridge 74 and Line, See Figure 12, and See paragraphs [0127] & [0051]); and
a control system; the control system programmed to add fluid from the at least one ion concentrate source to the peritoneal dialysate generation flow path and from one of the at least one osmotic agent source to the peritoneal dialysate generation flow path in one peritoneal dialysate cycle to generate a peritoneal dialysate, (Control Circuit to which Board 18 and Pump Actuators 27/28 are connected, in turn controlling Pumps 53/54, See Figure 11 & 12, See paragraphs [0124], [0125], [0086] & [0087]);
and a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more peritoneal dialysate regeneration modules and upstream of the concentrate source, (Fluid Storage Container 57 upstream of Concentrate Sources (electrolyte and glucose 55 & 73) and downstream of Sorbent Cartridge 64 after dialysate is directed downstream of Cartridge 64 to patient via Connector 33 and then the spent dialysate is returned via Connector 33 to Container 57, See Figure 12, and See paragraphs [0126] & [0127], Hoffman);
and the fluid reaches the concentrate source and sterilization module after reaching the storage container, (Water from Container 57 flows past Glucose/Electrolyte Pumps 53/54 and enters Sterilizing Filter 50, See Figure 12, and See paragraphs [0127] & [0118]); wherein the control system is programmed to add a concentrate from the at least one ion concentrate source to fluid, (Control Circuit to which Board 18 and Pump Actuators 27/28 are connected, in turn controlling Pumps 53/54, See Figure 11 & 12, See paragraphs [0124], [0125], [0086] & [0087]).
Hoffman does not disclose wherein the at least one osmotic agent source is two osmotic agent sources; each of the two osmotic agent sources containing at least one different osmotic agent; and further comprising a concentrate pump positioned between each osmotic agent source and a fluid line of the peritoneal dialysate generation flow path for controlled addition of fluid from at least one of the two osmotic agent sources to the fluid line of the peritoneal dialysate generation flow path, and to add fluid from only one of the two osmotic agent sources in at least one peritoneal dialysis cycle; wherein the two osmotic agent sources comprise at least a second osmotic agent source consisting essentially of an icodextrin solution; wherein the control system is programmed to select only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source; or wherein the peritoneal dialysate generation flow path is configured such that water from the water source and the peritoneal dialysate from a peritoneal cavity of a patient passes through the peritoneal dialysate regeneration module to generate a purified fluid prior to reaching the storage container and the purified fluid reaches the concentrate source after reaching the storage container during one pass through the peritoneal dialysate regeneration flow path, wherein the system adds the concentrate to fluid exiting the storage container.
Edgson discloses a system, (See Abstract and See column 1, lines 55-57, Edgson), wherein the at least one osmotic agent source is at least two osmotic agent sources; each of the two osmotic agent sources containing at least one different osmotic agent; and further comprising a concentrate pump positioned between each osmotic agent source and a fluid line of the peritoneal dialysate generation flow path for controlled addition of fluid from at least one of the two osmotic agent sources to the fluid line of the peritoneal dialysate generation flow path, (Bag/Source 152a of Glucose with its Pump 161a, and Bag/Source 152b of Amino Acids with its Pump 161b, See Figure 3, and See column 13, lines 53-68, column 14, lines 1-9, Edgson; Glucose and amino acids are both osmotic agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Hoffman by incorporating wherein the at least one osmotic agent source is two osmotic agent sources; each of the two osmotic agent sources containing at least one different osmotic agent; and further comprising a concentrate pump positioned between each osmotic agent source and a fluid line of the peritoneal dialysate generation flow path for controlled addition of fluid from at least one of the two osmotic agent sources to the fluid line of the peritoneal dialysate generation flow path as in Edgson since multiple components such as osmotic agents may be handled in parallel, (See column 14, lines 26-29, Edgson), to obtain a simple system, (See column 14, lines 29-30, Edgson), and thus, the osmotic agents may be added one by one, or several at a time, (See column 14, lines 31-32, Edgson), depending on what is desired.
Modified Hoffman does not explicitly disclose adding fluid from only one of the two osmotic agent sources in at least one peritoneal dialysis cycle; wherein the two osmotic agent sources comprise at least a second osmotic agent source consisting essentially of an icodextrin solution; wherein the control system is programmed to select only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source; or wherein the peritoneal dialysate generation flow path is configured such that water from the water source and the peritoneal dialysate from a peritoneal cavity of a patient passes through the peritoneal dialysate regeneration module to generate a purified fluid prior to reaching the storage container and the purified fluid reaches the concentrate source after reaching the storage container during one pass through the peritoneal dialysate regeneration flow path.
A first embodiment of Minkus discloses a system for adding fluid from only one of the two osmotic agent sources in at least one peritoneal dialysis cycle; wherein the two osmotic agent sources comprise at least a first osmotic agent source consisting essentially of glucose or dextrose, and a second osmotic agent source consisting essentially of an icodextrin solution, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
A second embodiment of Minkus discloses wherein its control system is programmed to select only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source, (See paragraph [0269], [0270], [0276] & [0277]; The patient may go to a single machine which has multiple options of osmotic agent solutions to choose from, and a particular dialysis solution is selected based on the patient’s prescription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating adding fluid from only one of the two osmotic agent sources in at least one peritoneal dialysis cycle; wherein the two osmotic agent sources comprise at least a second osmotic agent source consisting essentially of an icodextrin solution; wherein the control system is programmed to select only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source as in the two embodiments of Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Hoffman does not disclose wherein the peritoneal dialysate generation flow path is configured such that water from the water source and the peritoneal dialysate from a peritoneal cavity of a patient passes through the peritoneal dialysate regeneration module to generate a purified fluid prior to reaching the storage container and the purified fluid reaches the concentrate source after reaching the storage container during one pass through the peritoneal dialysate regeneration flow path.
Kruger discloses a system, wherein the peritoneal dialysate generation flow path is configured such that water from the water source passes through a peritoneal dialysate generation module to generate a purified fluid, (Water from Source 12 passes through Prefilter 13 and Reverse Osmosis Device 22, See Figure 1, and See column 12, lines 21-29, Kruger), prior to reaching a storage container, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), and the purified fluid reaches the concentrate source and also a mechanism of sterilizing after reaching the storage container during one pass through the peritoneal dialysate generation flow path, wherein the system adds concentrate to fluid exiting the storage container, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger; Additionally Figure 35 of Kruger demonstrates that sterilization of the concentrate as it is released/enters the line with the water is sterilized, taking place after the water is released downstream from the Container 24, See column 15, lines 29-43, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the peritoneal dialysate generation flow path is configured such that the water from the water source passes through the peritoneal dialysate generation module prior to reaching the storage container and reaches the selected osmotic agent source after reaching the storage container during one pass through the peritoneal dialysate generation flow path, wherein the system adds concentrate to fluid exiting the storage container as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Modified Hoffman does not disclose wherein the peritoneal dialysate generation flow path is also configured such that the peritoneal dialysate from a peritoneal cavity of the patient passes through the peritoneal dialysate regeneration module prior to reaching the storage container and reaches the selected osmotic agent source after reaching the storage container during one pass through the peritoneal dialysate regeneration flow path
Micheli discloses a system, (See Abstract, Micheli), wherein the peritoneal dialysate generation flow path is configured such that the peritoneal dialysate from a peritoneal cavity of the patient passes through the peritoneal dialysate regeneration module prior to reaching the storage container and reaches the selected osmotic agent source after reaching the storage container during one pass through the peritoneal dialysate regeneration flow path, (Fluid (peritoneal dialysate) from Patient 14 to Purification Device 20 to Container 24 then to Dialysate/Infusate sources 18 & 28, See Figure 2, See column 8, lines 10-22, See column 9, lines 16-33, See column 12, lines 3-21, column 13, lines 8-35, Micheli).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the peritoneal dialysate generation flow path is also configured such that the peritoneal dialysate from a peritoneal cavity of the patient passes through the peritoneal dialysate regeneration module prior to reaching the storage container and reaches the selected osmotic agent source after reaching the storage container during one pass through the peritoneal dialysate regeneration flow path as in Micheli since “the available volume therapy fluid can be influenced by a number of factors, such as the amount [of] dialysate fed into the closed fluid path, the amount of ultrafiltrate added to the closed fluid path and the amount of additional other solutions that can be added”, (See column 4, lines 46-52, Micheli), so having a storage container in this order “can provide a variable increase in volume capacity of the fluid circuit” and “thus increase the volume of therapy fluid available for effective treatment”, (See column 13, lines 9-15, Micheli).  Thus, the “invention…can facilitate effective treatment of the patient by enhancing quality of life, economic, treatment efficiency and other like treatment conditions”, (See column 14, lines 14-18, Micheli).
Additional Disclosures Included: Claim 2: The system of claim 1, wherein the peritoneal dialysate generation flow path comprises connectors for connection to a cycler, (Dialysis Tube Connector 33 and Tenckhoff Catheter, See Figure 12, and See paragraph [0123], [0126] & [0127], Hoffman).  Claim 3: The system of claim 1, further comprising an integrated cycler; the integrated cycler comprising a pump, (Pump 48, See Figure 12, and See paragraphs [0126] & [0127], Hoffman), an infusion line, (Line from Sterilizing Filter 50 to 3-way Valve 43 that will eventually lead to Dialysate Connector 33, See Figure 12, and See paragraphs [0126] & [0127], Hoffman), and a drain line, (Line from 3-way Valve 43 that leads back to Fluid Storage Container 57 via Pump 48, See Figure 12, and See paragraphs [0126] & [0127], Hoffman); wherein the infusion line is fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, (Line from Sterilizing Filter 50 to 3-way Valve 43 is downstream of Filter 50, See Figure 12, and See paragraphs [0126] & [0127], Hoffman); and wherein the drain line is fluidly connected to the peritoneal dialysate generation flow path upstream of the one or more peritoneal dialysate regeneration modules, (Line from 3-way Valve 43 that leads back to Fluid Storage Container 57 via Pump 48 is upstream from Sorbent 64 since spent fluid to be regenerated will flow out of Storage Container 57 to Sorbent 64, See Figure 12, and See paragraphs [0126] & [0127], Hoffman). Claim 12: The system of claim 1, wherein the control system either (a) comprises a timer, wherein the timer causes the control system to generate peritoneal dialysate at a predetermined time; and/or (b) comprises a user interface, wherein the user interface causes the control system to generate peritoneal dialysate at a selected time, (See paragraph [0043], Hoffman; The control unit 1 includes a user interface in the sense that a user may press control buttons to turn on/off or start/stop the system.  Examiner interprets that the timer is not required because of the alternative language format (either and/or)).  Claim 17: The system of claim 1, wherein the one or more peritoneal dialysate regeneration modules comprise one or more selected from the group consisting of a sorbent cartridge, activated carbon, a reverse osmosis module, a carbon filter, an ion exchange resin, and a nanofilter, (Sorbent 64, See Figure 12 & 6, and See paragraphs [0127] & [0101], Hoffman).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Micheli, (US 8,815,095), and in further view of Peabody et al., (“Peabody”, US 4,747,822).
Claim 4 is directed to a system, an apparatus type invention group.
Regarding Claim 4, modified Hoffman discloses the system of claim 1, further comprising one or more dialysate containers fluidly connectable to the peritoneal dialysate generation flow path downstream of the sterilization module; (Storage Container 57 is also located downstream of Filter 50 when the dialysate flows back from the patient to the Container 57, See Figure 12, and See paragraphs [0126] & [0127], Hoffman), but does not disclose wherein the one or more dialysate containers are positioned such that the peritoneal dialysate in the peritoneal dialysate generation flow path is pumped from the sterilization module and into the one or more dialysate containers prior to being pumped into the peritoneal cavity of the patient.
Peabody discloses a system, (See Abstract, Peabody), wherein its one or more dialysate containers are positioned such that peritoneal dialysate in its peritoneal dialysate generation flow path is pumped from its sterilization module and into the one or more dialysate containers prior to being pumped into a peritoneal cavity of a patient, (Bacterial/Sterilizing Filter 30 to Dialysate Head Vessel 32 or Container 36 to Peritoneal Cavity 15, See Figure 2, and See column 4, lines 17-38, lines 43-57, Peabody), .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the one or more dialysate containers are positioned such that the peritoneal dialysate in the peritoneal dialysate generation flow path is pumped from the sterilization module and into the one or more dialysate containers prior to being pumped into the peritoneal cavity of the patient as in Peabody so that “a gravity fed system is utilized avoiding the pumping of the fluid through the [peritoneal] cavity”, (See column 2, lines 58-60, Peabody).  By doing so, there is “a high rate of dialysate exchange and dialysis efficiency in which the danger of peritoneal infection is minimized,” (See column 2, lines 38-41, Peabody).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Micheli, (US 8,815,095), and in further view of Jansson et al., (“Jansson”, WO 00/57935).
 Claim 8 is directed to a system, an apparatus type invention group.
Regarding Claim 8, modified Hoffman discloses the system of claim 1, but does not disclose wherein at least the one ion concentrate source comprises two or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate.
Jansson discloses a system wherein its at least one ion concentrate source comprises two or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate, (Chambers Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416, Magnesium Chloride 418, See Figure 5, See page 64, Table 2, Jansson).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the at least one ion concentrate source comprises two or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate as in Jansson since “by providing a plurality of concentrates of the constituents of peritoneal dialysis fluid in respective chambers…it becomes possible to produce peritoneal dialysis fluids of different formulations”, (See page 8, lines 36-38, page 9, lines 1-3, Jansson). By doing so, “the apparatus can vary the relative concentrations of the electrolytes in the peritoneal dialysis fluid according to a patient’s prescription”, (See page 9, lines 20-24, Jansson).
Claims 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375),  in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Micheli, (US 8,815,095), in further view of Burbank et al., (“Burbank”, US 2014/0018727).
Claims 15 & 16 are directed to a system, an apparatus type invention group.
Regarding Claim 15, modified Hoffman discloses the system of claim 1, but does not explicitly disclose wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a heater, a flash pasteurization module, a microbial filter; and combinations thereof.  However, Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman).
Burbank discloses a system, (See Abstract, Burbank), wherein its sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a heater, a flash pasteurization module, a microbial filter; and combinations thereof, (Ultrafilters 958, See Figure 9, and See paragraphs [0113] & [0118], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a heater, a flash pasteurization module, a microbial filter; and combinations thereof as in Burbank because Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman), so placing two ultrafilters in the system as in Burbank “prevents grow-through contamination of the final product”, (See paragraphs [0113] & [0118], Burbank), keeping the final product of the passing dialysate clean.
Regarding Claim 16, modified Hoffman discloses the system of claim 1, but does not disclose wherein the sterilization module comprises any of: (a) a UV light source positioned downstream of at least one of the ultrafilters; (b) at least two ultrafilters; or (c) a combination thereof.
Burbank discloses a system wherein the sterilization module comprises any of: (a) a UV light source positioned downstream of at least one of the ultrafilters; (b) at least two ultrafilters; or (c) a combination thereof, (Ultrafilters 958, See Figure 9, and See paragraphs [0113] & [0118], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the sterilization module comprises any of: (a) a UV light source positioned downstream of at least one of the ultrafilters; (b) at least two ultrafilters; or (c) a combination thereof as in Burbank because Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman), so placing two ultrafilters in the system as in Burbank “prevents grow-through contamination of the final product”, (See paragraphs [0113] & [0118], Burbank), keeping the final product of the passing dialysate clean.
Claim(s) 22-24 & 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Minkus, (US 2014/0276375), as evidenced by, (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Micheli, (US 8,815,095).
Claims 22-24 & 38 are directed to a method, a method type invention group.
Regarding Claims 22-24 & 38, Hoffman discloses a method, comprising the steps of: 
pumping water from a water source through a peritoneal dialysate generation flow path comprising a peritoneal dialysate regeneration module, (Peritoneal Dialysate Flow Path includes various elements such as Sorbent Cartridge 64, etc., See Figure 12, and See paragraphs [0091], [0126] & [0127]);
adding one or more concentrate solutions from one or more ion concentrate sources to the purified water exiting the storage container in the peritoneal dialysate generation flow path with a concentrate pump between each of the one or more ion concentrate sources and the peritoneal dialysate generation flow path to generate a peritoneal dialysate, (Pump 54 between Electrolyte Cartridge 74 and Line, See Figure 12, and See paragraphs [0127] & [0051]);  wherein the one or more ion concentrate sources are downstream of the storage container, (Concentrate Sources (electrolyte and glucose 55 & 73) downstream of Fluid Storage Container 57, See Figure 12, and See paragraphs [0126] & [0127], Hoffman); 
selecting a first osmotic agent source; wherein the first osmotic agent source consists essentially of a glucose and/or dextrose solution, (Glucose Solution Pump 53/Cartridge 73, See Figure 12, and See paragraphs [0127] & [0051]);
wherein the one or more osmotic agent source comprises a first osmotic agent source containing glucose and/or dextrose; (Glucose Solution Pump 53/Cartridge 73, See Figure 12, and See paragraphs [0127] & [0051]),
adding an osmotic agent solution from one or more osmotic agent sources to the purified water at least in one peritoneal dialysis cycle, (Glucose Solution Pump 53/Cartridge 73, See Figure 12, and See paragraphs [0127] & [0051])
wherein the step of selecting the first osmotic agent source is performed by a control system of a peritoneal dialysate generation system, (Control Circuit to which Board 18 and Pump Actuators 27/28 are connected, in turn controlling Pumps 53/54, See Figure 11 & 12, See paragraphs [0124], [0125], [0086] & [0087]), and 
pumping the peritoneal dialysate through a sterilization module, (Sterilizing Filter 50, See Figure 12, and See paragraphs [0127] & [0118]),
wherein the peritoneal dialysate flow path is configured such that the peritoneal dialysate from a peritoneal cavity of a patient and the water reaches the selected osmotic agent source and the sterilization module after reaching the storage container during one pass through the peritoneal dialysate generation flow path, (Water and/or Used Dialysate from Container 57 flows past Glucose/Electrolyte Pumps 53/54 and enters Sterilizing Filter 50, See Figure 12, and See paragraphs [0127] & [0118]).
Hoffman does not disclose pumping a purified water from the peritoneal dialysate regeneration module into a storage container, pumping the purified water from the storage container back into the peritoneal dialysate generation flow path, selecting between the first osmotic agent source or a second osmotic agent source for addition to the peritoneal dialysate generation flow path; and wherein the second osmotic agent source consists essentially of an icodextrin solution, adding a single osmotic agent solution from only the selected osmotic agent source in at least one peritoneal dialysis cycle, wherein the step of selecting between the first and second osmotic agent source is performed by the control system, or wherein the peritoneal dialysate generation flow path is configured such that water from the water source and the peritoneal dialysate from the peritoneal cavity of the patient passes through the peritoneal dialysate regeneration module prior to reaching the storage container during one pass through the peritoneal dialysate regeneration flow path.
A first embodiment of Minkus discloses a system for selecting between a first osmotic agent source or a second osmotic agent source for addition to the peritoneal dialysate generation flow path; and wherein  the first osmotic agent source consists essentially of glucose or dextrose and a second osmotic agent source consists essentially of an icodextrin solution, adding a single osmotic agent solution from only the selected osmotic agent source in at least one peritoneal dialysis cycle, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
A second embodiment of Minkus discloses wherein the step of selecting between the first and second osmotic agent source is performed by the control system, (See paragraph [0269], [0270], [0276] & [0277]; The patient may go to a single machine which has multiple options of osmotic agent solutions to choose from, and a particular dialysis solution is selected based on the patient’s prescription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating selecting between the first osmotic agent source or a second osmotic agent source for addition to the peritoneal dialysate generation flow path; and wherein the second osmotic agent source consists essentially of an icodextrin solution, adding a single osmotic agent solution from only the selected osmotic agent source in at least one peritoneal dialysis cycle, wherein the step of selecting between the first and second osmotic agent source is performed by the control system as in the two embodiments of Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Hoffman does not disclose pumping a purified water from the peritoneal dialysate regeneration module into a storage container, pumping the purified water from the storage container back into the peritoneal dialysate generation flow path, or wherein the peritoneal dialysate generation flow path is configured such that water from the water source passes through the peritoneal dialysate regeneration module prior to reaching the storage container during one pass through the peritoneal dialysate regeneration flow path.
Kruger discloses a method, pumping a purified water from the peritoneal dialysate regeneration module into a storage container, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), pumping the purified water from the storage container back into the peritoneal dialysate generation flow path, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger), and wherein the peritoneal dialysate generation flow path is configured such that water from the water source passes through a peritoneal dialysate generation module to generate a purified fluid, (Water from Source 12 passes through Prefilter 13 and Reverse Osmosis Device 22, See Figure 1, and See column 12, lines 21-29, Kruger), prior to reaching a storage container during one pass through the peritoneal dialysate regeneration flow path, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating pumping a purified water from the peritoneal dialysate regeneration module into a storage container, pumping the purified water from the storage container back into the peritoneal dialysate generation flow path, and wherein the peritoneal dialysate generation flow path is configured such that water from the water source passes through the peritoneal dialysate regeneration module prior to reaching the storage container during one pass through the peritoneal dialysate regeneration flow path as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Modified Hoffman does not disclose wherein the peritoneal dialysate generation flow path is also configured such that the peritoneal dialysate from a peritoneal cavity of the patient passes through the peritoneal dialysate regeneration module prior to reaching the storage container and reaches the selected osmotic agent source after reaching the storage container during one pass through the peritoneal dialysate regeneration flow path.
Micheli discloses a system, (See Abstract, Micheli), wherein the peritoneal dialysate generation flow path is configured such that the peritoneal dialysate from a peritoneal cavity of the patient passes through the peritoneal dialysate regeneration module prior to reaching the storage container during one pass through the peritoneal dialysate regeneration flow path, (Fluid (peritoneal dialysate) from Patient 14 to Purification Device 20 to Container 24 then to Dialysate/Infusate sources 18 & 28, See Figure 2, See column 8, lines 10-22, See column 9, lines 16-33, See column 12, lines 3-21, column 13, lines 8-35, Micheli).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating wherein the peritoneal dialysate generation flow path is also configured such that the peritoneal dialysate from a peritoneal cavity of the patient passes through the peritoneal dialysate regeneration module prior to reaching the storage container during one pass through the peritoneal dialysate regeneration flow path as in Micheli since “the available volume therapy fluid can be influenced by a number of factors, such as the amount [of] dialysate fed into the closed fluid path, the amount of ultrafiltrate added to the closed fluid path and the amount of additional other solutions that can be added”, (See column 4, lines 46-52, Micheli), so having a storage container in this order “can provide a variable increase in volume capacity of the fluid circuit” and “thus increase the volume of therapy fluid available for effective treatment”, (See column 13, lines 9-15, Micheli).  Thus, the “invention…can facilitate effective treatment of the patient by enhancing quality of life, economic, treatment efficiency and other like treatment conditions”, (See column 14, lines 14-18, Micheli).
Additional Disclosures Included: Claim 24: The method of claim 22, further comprising the steps of: heating the peritoneal dialysate, (Heating Pad 7 and Fluid Storage Container 57, See Figure 12 and Figure 5, and See paragraphs [0040], [0094], Hoffman); pumping the peritoneal dialysate into the peritoneal cavity of the patient with an integrated cycler; and pumping the peritoneal dialysate from the peritoneal cavity of the patient into the peritoneal dialysate generation flow path, (Pump 48, Line from Sterilizing Filter 50 to 3-way Valve 43 that will eventually lead to Dialysate Connector 33, See Figure 12, Line from 3-way Valve 43 that leads back to Fluid Storage Container 57 via Pump 48, (these components together are considered an integrated cycler) See Figure 12, and See paragraphs [0126] & [0127], Hoffman).  Claim 38: The method of claim 22, wherein the peritoneal dialysate regeneration module comprises one or more selected from the group consisting of a sorbent cartridge, activated carbon, a reverse osmosis module, a carbon filter and a nanofilter, (Sorbent 64, See Figure 12 & 6, and See paragraphs [0127] & [0101], Hoffman).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Minkus, (US 2014/0276375), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Micheli, (US 8,815,095), and in further view of Peabody et al., (“Peabody”, US 4,747,822).
Claim 25 is directed to a method, a method type invention group.
Regarding Claim 25, modified Hoffman discloses the method of claim 22, but does not disclose further comprising the step of pumping the peritioneal dialysate from the sterilization module into one or more dialysate containers prior to pumping the peritoneal dialysate into the peritoneal cavity of the patient; and then pumping the peritoneal dialysate from the one or more dialysate containers into the peritoneal cavity of the patient.
Peabody discloses a method, (See Abstract, Peabody), further comprising the step of pumping peritoneal dialysate from its sterilization module into one or more dialysate containers prior to pumping the peritoneal dialysate into the peritoneal cavity of the patient; and then pumping the peritoneal dialysate from the one or more dialysate containers into the peritoneal cavity of the patient, (Bacterial/Sterilizing Filter 30 to Dialysate Head Vessel 32 or Container 36 to Peritoneal Cavity 15, See Figure 2, and See column 4, lines 17-38, lines 43-57, Peabody).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating further comprising the step of pumping the fluid from the sterilization module into one or more dialysate containers prior to pumping the fluid into the peritoneal cavity of the patient; and then pumping the fluid from the one or more dialysate containers into the peritoneal cavity of the patient as in Peabody so that “a gravity fed system is utilized avoiding the pumping of the fluid through the [peritoneal] cavity”, (See column 2, lines 58-60, Peabody).  By doing so, there is “a high rate of dialysate exchange and dialysis efficiency in which the danger of peritoneal infection is minimized,” (See column 2, lines 38-41, Peabody).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Minkus, (US 2014/0276375), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Micheli, (US 8,815,095), in further view of Jansson et al., (“Jansson”, WO 00/57935).
Claim 29 is directed to a method, a method type invention group.
Regarding Claim 29, modified Hoffman discloses the method of claim 22, but does not disclose wherein the at least one ion concentrate sources each contain one or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate.
Jansson discloses a method wherein its ion concentrate sources comprise one or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate, (Chambers Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416, Magnesium Chloride 418, See Figure 5, See page 64, Table 2, Jansson).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating wherein the ion concentrate sources comprise one or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate as in Jansson since “by providing a plurality of concentrates of the constituents of peritoneal dialysis fluid in respective chambers…it becomes possible to produce peritoneal dialysis fluids of different formulations”, (See page 8, lines 36-38, page 9, lines 1-3, Jansson). By doing so, “the apparatus can vary the relative concentrations of the electrolytes in the peritoneal dialysis fluid according to a patient’s prescription”, (See page 9, lines 20-24, Jansson).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Micheli, (US 8,815,095), and in further view of Jansson et al., (“Jansson”, WO 00/57935).
Claim 34 is directed to a method, a method type invention group.
Regarding Claim 34, modified Hoffman discloses the method of claim 22, but does not disclose wherein the one or more ion concentrate sources comprise two or more ion concentrate sources; and wherein each of the two or more ion concentrates contain different solutes.
Jansson discloses a method wherein the one or more ion concentrate sources comprise two or more ion concentrate sources; and wherein each of the two or more ion concentrates contain different solutes, (Chambers Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416, Magnesium Chloride 418, Powdered Glucose 420, See Figure 5, See page 64, Table 2, Jansson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating wherein the one or more ion concentrate sources comprise two or more ion concentrate sources; and wherein each of the two or more ion concentrates contain different solutes as in Jansson since “by providing a plurality of concentrates of the constituents of peritoneal dialysis fluid in respective chambers…it becomes possible to produce peritoneal dialysis fluids of different formulations”, (See page 8, lines 36-38, page 9, lines 1-3, Jansson). By doing so, “the apparatus can vary the relative concentrations of the electrolytes in the peritoneal dialysis fluid according to a patient’s prescription”, (See page 9, lines 20-24, Jansson).
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Minkus, (US 2014/0276375), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Micheli, (US 8,815,095), in further view of Burbank et al., (“Burbank”, US 2014/0018727).
Claim 39 is directed to a method, a method type invention group.
Regarding Claim 39, modified Hoffman discloses the method of claim 22, but does not explicitly disclose wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a microbial filter; and combinations thereof.  However, Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman).
Burbank discloses a method, (See Abstract, Burbank), wherein its sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a microbial filter; and combinations thereof, (Ultrafilters 958, See Figure 9, and See paragraphs [0113] & [0118], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a microbial filter; and combinations thereof as in Burbank because Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman), so placing two ultrafilters in the system as in Burbank “prevents grow-through contamination of the final product”, (See paragraphs [0113] & [0118], Burbank), keeping the final product of the passing dialysate clean.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PEO whose telephone number is 571-272-9891.  The examiner can normally be reached on MON-FRI 9AM – 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BOBBY RAMDHANIE, can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/
Primary Examiner, Art Unit 1779